

	

		II

		109th CONGRESS

		1st Session

		S. 1581

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 29, 2005

			Mr. Bingaman (for

			 himself and Mr. Bunning) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To facilitate the development of science

		  parks, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Science Park Administration Act of

			 2005.

		2.Development of science

			 parks

			(a)FindingSection 2 of the Stevenson-Wydler

			 Technology Innovation Act of 1980 (15 U.S.C. 3701) is amended by adding at the

			 end the following new paragraph:

				

					(12)It is in the best interests of the Nation

				to encourage the formation of science parks to promote the clustering of

				innovation through high technology

				activities.

					.

			(b)DefinitionSection 4 of such Act (15 U.S.C. 3703) is

			 amended by adding at the end the following new paragraphs:

				

					(14)Science park means a group of

				interrelated companies and institutions, including suppliers, service

				providers, institutions of higher education, start-up incubators, and trade

				associations that cooperate and compete and are located in a specific area

				whose administration promotes real estate development, technology transfer, and

				partnerships between such companies and institutions, and does not mean a

				business or industrial park.

					(15)Business or industrial park

				means primarily a for-profit real estate venture of businesses or industries

				which do not necessarily reinforce each other through supply chain or

				technology transfer mechanisms.

					(16)Science park infrastructure

				means facilities that support the daily economic activity of a science

				park.

					.

			(c)Promotion of

			 development of science parksSection 5(c) of such Act (15 U.S.C.

			 3704(c)) is amended—

				(1)in paragraph (14), by striking

			 and at the end;

				(2)in paragraph (15), by striking the period

			 at the end and inserting ; and; and

				(3)by adding at the end the following new

			 paragraph:

					

						(16)promote the formation of science

				parks.

						.

				(d)Science

			 parksSuch Act is further

			 amended by adding at the end the following new section:

				

					24.Science

				parks

						(a)Development of

				plans for construction of science parks

							(1)In

				generalThe Secretary shall

				award grants for the development of feasibility studies and plans for the

				construction of new or expansion of existing science parks.

							(2)Limitation on

				amount of grantsThe amount

				of a grant awarded under this subsection may not exceed $750,000.

							(3)Award

								(A)Competition

				requiredThe Secretary shall

				award any grant under this subsection pursuant to a full and open

				competition.

								(B)AdvertisingThe Secretary shall advertise any

				competition under this paragraph in the Commerce Business Daily.

								(C)Selection

				criteriaThe Secretary shall

				publish the criteria to be utilized in any competition under this paragraph for

				the selection of recipients of grants under this subsection. Such criteria

				shall include requirements relating to—

									(i)the number of jobs to be created at the

				science park each year for a period of 5 years;

									(ii)the funding to be required to construct or

				expand the science park over the first 5 years;

									(iii)the amount and type of cost matching by the

				applicant;

									(iv)the types of businesses and research

				entities expected in the science park and surrounding community;

									(v)letters of intent by businesses and

				research entities to locate in the science park;

									(vi)the capacity of the science park for

				expansion over a period of 25 years;

									(vii)the quality of life at the science park for

				employees at the science park;

									(viii)the capability to attract a well trained

				workforce to the science park;

									(ix)the management of the science park;

									(x)expected risks in the construction and

				operation of the science park;

									(xi)risk mitigation;

									(xii)transportation and logistics;

									(xiii)physical infrastructure, including

				telecommunications; and

									(xiv)ability to collaborate with other science

				parks throughout the world.

									(4)Authorization

				of appropriationsThere is

				authorized to be appropriated for each of fiscal years 2006 through 2011,

				$7,500,000 to carry out this subsection.

							(b)Revolving loan

				Program for development of science park infrastructure

							(1)In

				generalThe Secretary shall

				make grants to six regional centers for the development of existing science

				park infrastructure through the operation of revolving loan funds by such

				centers.

							(2)Selection of

				centers

								(A)In

				generalThe Secretary shall

				select the regional centers to be awarded grants under this subsection

				utilizing such criteria as the Secretary shall prescribe.

								(B)CriteriaThe criteria prescribed by the Secretary

				under this paragraph shall include criteria relating to revolving loan funds

				and revolving loan fund operators under paragraph (4), including—

									(i)the qualifications of principal

				officers;

									(ii)non-Federal cost matching requirements;

				and

									(iii)conditions for the termination of loan

				funds.

									(3)Limitation on

				loan amountThe amount of any

				loan for the development of existing science park infrastructure that is funded

				under this subsection may not exceed $3,000,000.

							(4)Revolving loan

				funds

								(A)In

				generalA regional center

				receiving a grant under this subsection shall fund the development of existing

				science park infrastructure through the utilization of a revolving loan

				fund.

								(B)Operation and

				integrityThe Secretary shall

				prescribe regulations to maintain the proper operation and financial integrity

				of revolving loan funds under this paragraph.

								(C)Efficient

				AdministrationThe Secretary

				may—

									(i)at the request of a grantee, amend and

				consolidate grant agreements governing revolving loan funds to provide

				flexibility with respect to lending areas and borrower criteria;

									(ii)assign or transfer assets of a revolving

				loan fund to a third party for the purpose of liquidation, and a third party

				may retain assets of the fund to defray costs related to liquidation;

				and

									(iii)take such actions as are appropriate to

				enable revolving loan fund operators to sell or securitize loans (except that

				the actions may not include issuance of a Federal guaranty by the

				Secretary).

									(D)Treatment of

				actionsAn action taken by

				the Secretary under this paragraph with respect to a revolving loan fund shall

				not constitute a new obligation if all grant funds associated with the original

				grant award have been disbursed to the recipient.

								(E)Preservation of

				securities laws

									(i)Not treated as

				exempted securitiesNo

				securities issued pursuant to subparagraph (C)(iii) shall be treated as

				exempted securities for purposes of the Securities Act of 1933 or the

				Securities Exchange Act of 1934,

				unless exempted by rule or regulation of the Securities and Exchange

				Commission.

									(ii)PreservationExcept as provided in clause (i), no

				provision of this paragraph or any regulation issued by the Secretary under

				this paragraph shall supersede or otherwise affect the application of the

				securities laws (as such term is defined in section 2(a)(47) of the

				Securities Exchange Act of 1934) or

				the rules, regulations, or orders of the Securities and Exchange Commission or

				a self-regulatory organization thereunder.

									(5)Authorization

				of appropriationsThere is

				authorized to be appropriated for each of fiscal years 2006 through 2011,

				$60,000,000 to carry out this subsection.

							(c)Loan guarantees

				for science park infrastructure

							(1)In

				generalThe Secretary shall

				guarantee up to 80 percent of the loan amount for loans exceeding $10,000,000

				for projects for the construction of science park infrastructure.

							(2)Limitations on

				guarantee amountsThe maximum

				amount of loan principal guaranteed under this subsection may not

				exceed—

								(A)$50,000,000 with respect to any single

				project; and

								(B)$500,000,000 with respect to all

				projects.

								(3)Selection of

				guarantee recipientsThe

				Secretary shall select recipients of loan guarantees under this subsection

				based upon the ability of the recipient to collateralize the loan amount

				through bonds, equity, property, and other such criteria as the Secretary shall

				prescribe.

							(4)Terms and

				conditions for loan guaranteesFor purposes of this section, the loans

				guaranteed shall be subject to such terms and conditions as the Secretary may

				prescribe, except that—

								(A)the final maturity of such loans made or

				guaranteed shall not exceed (as determined by the Secretary) the lesser

				of—

									(i)30 years and 32 days, or

									(ii)90 percent of the useful life of any

				physical asset to be financed by such loan;

									(B)no loan made or guaranteed may be

				subordinated to another debt contracted by the borrower or to any other claims

				against the borrowers in the case of default;

								(C)no loan may be guaranteed unless the

				Secretary determines that the lender is responsible and that adequate provision

				is made for servicing the loan on reasonable terms and protecting the financial

				interest of the United States;

								(D)no loan may be guaranteed if the income

				from such loan is excluded from gross income for purposes of chapter 1 of the

				Internal Revenue Code of 1986, or if the guarantee provides significant

				collateral or security, as determined by the Secretary, for other obligations

				the income from which is so excluded;

								(E)any guarantee shall be conclusive evidence

				that said guarantee has been properly obtained, that the underlying loan

				qualified for such guarantee, and that, but for fraud or material

				misrepresentation by the holder, such guarantee shall be presumed to be valid,

				legal, and enforceable;

								(F)the Secretary shall prescribe explicit

				standards for use in periodically assessing the credit risk of new and existing

				direct loans or guaranteed loans;

								(G)the Secretary must find that there is a

				reasonable assurance of repayment before extending credit assistance;

				and

								(H)new loan guarantees may not be committed

				except to the extent that appropriations of budget authority to cover their

				costs are made in advance, as required in section 504 of the Federal Credit

				Reform Act of 1990.

								(5)Payment of

				lossesFor purposes of this

				section—

								(A)In

				generalIf, as a result of a

				default by a borrower under a guaranteed loan, after the holder thereof has

				made such further collection efforts and instituted such enforcement

				proceedings as the Secretary may require, the Secretary determines that the

				holder has suffered a loss, the Secretary shall pay to such holder the

				percentage of such loss (not more than 80 percent) specified in the guarantee

				contract. Upon making any such payment, the Secretary shall be subrogated to

				all the rights of the recipient of the payment. The Secretary shall be entitled

				to recover from the borrower the amount of any payments made pursuant to any

				guarantee entered into under this section.

								(B)Enforcement of

				rightsThe Attorney General

				shall take such action as may be appropriate to enforce any right accruing to

				the United States as a result of the issuance of any guarantee under this

				section.

								(C)ForbearanceNothing in this section may be construed to

				preclude any forbearance for the benefit of the borrower which may be agreed

				upon by the parties to the guaranteed loan and approved by the Secretary, if

				budget authority for any resulting subsidy costs (as defined under the Federal

				Credit Reform Act of 1990) is available.

								(D)Management of

				propertyNotwithstanding any

				other provision of law relating to the acquisition, handling, or disposal of

				property by the United States, the Secretary shall have the right in the

				Secretary's discretion to complete, recondition, reconstruct, renovate, repair,

				maintain, operate, or sell any property acquired by the Secretary pursuant to

				the provisions of this section.

								(6)ReviewThe Comptroller General of the United

				States shall, within 2 years of the date of enactment of this section, conduct

				a review of the subsidy estimates for the loan guarantees under this

				subsection, and shall submit to Congress a report on the review conducted under

				this paragraph.

							(7)TerminationNo loan may be guaranteed under this

				subsection after September 30, 2011.

							(8)Authorization

				of appropriationsThere is

				authorized to be appropriated—

								(A)such sums as may be necessary for the cost,

				as defined in section 502(5) of the Federal

				Credit Reform Act of 1990, of guaranteeing $500,000,000 of loans

				under this subsection, and

								(B)$6,000,000 for administrative expenses for

				fiscal year 2006 and such sums as necessary thereafter for administrative

				expenses in subsequent years.

								(d)National

				Academy of Sciences evaluation

							(1)In

				generalThe Secretary shall

				enter into an agreement with the National Academy of Sciences under which the

				Academy shall evaluate, on a tri-annual basis, the activities under this

				section.

							(2)Tri-annual

				reportUnder the agreement

				under paragraph (1), the Academy shall submit to the Secretary a report on its

				evaluation of science park development under that paragraph. Each report may

				include such recommendations as the Academy considers appropriate for

				additional activities to promote and facilitate the development of science

				parks in the United States.

							(e)Tri-Annual

				reportNot later than March

				31 of every third year, the Secretary shall submit to Congress a report on the

				activities under this section during the preceding 3 years, including any

				recommendations made by the National Academy of Sciences under subsection

				(d)(2) during such period. Each report may include such recommendations for

				legislative or administrative action as the Secretary considers appropriate to

				further promote and facilitate the development of science parks in the United

				States.

						(f)Regulations

							(1)RegulationsConsistent with Office of Management and

				Budget Circular A–129, Policies for Federal Credit Programs and Non-Tax

				Receivables, the Secretary shall prescribe regulations to carry out

				this section.

							(2)DeadlineThe Secretary shall prescribe such

				regulations not later than one year after the date of enactment of this

				section.

							.

			3.Science park venture

			 capital fund pilot ProgramTitle III of the

			 Small Business Investment Act of 1958

			 (15 U.S.C. 681 et seq.) is amended by adding at the end the following:

			

				CScience park

				venture capital fund pilot Program

					1.DefinitionsAs used in this part, the following

				definitions shall apply:

						(1)Business or

				industrial parkThe term

				Business or industrial park means primarily a for-profit real

				estate venture of businesses or industries which do not necessarily reinforce

				each other through supply chain or technology transfer mechanisms.

						(2)Equity

				capitalThe term equity

				capital means common or preferred stock or a similar instrument,

				including subordinated debt with equity features.

						(3)High-technologyThe term high-technology means

				any of the high technology industries in the North American Industrial

				Classification System, as listed in table 8–25 of the National Science Board

				publication entitled Science and Engineering Indicators 2004, or

				as listed in any succeeding editions of such publication.

						(4)LeverageThe term leverage

				includes—

							(A)debentures purchased or guaranteed by the

				Administrator;

							(B)participating securities purchased or

				guaranteed by the Administrator; and

							(C)preferred securities outstanding as of the

				date of enactment of this part.

							(5)Mezzanine

				financingThe term

				mezzanine financing means late-stage venture capital usually

				associated with the final round of financing prior to an initial public

				offering.

						(6)Operational

				assistanceThe term

				operational assistance means management, marketing, and other

				technical assistance that assists high-technology start-up companies with

				business development.

						(7)Participation

				agreementThe term

				participation agreement means an agreement, between the

				Administrator and a company granted final approval by the Administrator under

				section 374(e), that—

							(A)details the operating plan and investment

				criteria of the company; and

							(B)requires the company to make investments in

				high-technology start-up companies within a science park.

							(8)Private

				capitalThe term

				private capital—

							(A)means the total of—

								(i)(I)the paid-in capital and paid-in surplus of

				a corporate science park venture capital company;

									(II)the contributed capital of the partners of

				a partnership science park venture capital company; or

									(III)the equity investment of the members of a

				limited liability company science park venture capital company; and

									(ii)unfunded binding commitments from investors

				that meet criteria established by the Administrator to contribute capital to

				the science park venture capital company, except that—

									(I)unfunded commitments may be counted as

				private capital for purposes of approval by the Administrator of any request

				for leverage; and

									(II)leverage shall not be funded based on the

				commitments; and

									(B)does not include—

								(i)any funds borrowed by a science park

				venture capital company from any source;

								(ii)any funds obtained through the issuance of

				leverage; or

								(iii)any funds obtained directly or indirectly

				from Federal, State, or local government, except for—

									(I)funds obtained from the business revenues

				of any federally chartered or government-sponsored enterprise established

				before the date of enactment of this part;

									(II)funds invested by an employee welfare

				benefit plan or pension plan; and

									(III)any qualified nonprivate funds, if the

				investors of such funds do not directly or indirectly control the management,

				board of directors, general partners, or members of the science park venture

				capital company.

									(9)ProgramThe term Program means the

				Science Park Venture Capital Program established under section 372.

						(10)Qualified

				nonprivate fundsThe term

				qualified nonprivate funds means—

							(A)any funds directly or indirectly invested

				in any applicant or science park venture capital company on or before the date

				of enactment of this part, by any Federal agency other than the Administration,

				under a law explicitly mandating the inclusion of those funds in the definition

				of the term private capital; and

							(B)any funds invested in any applicant or

				science park venture capital company by 1 or more entities of any State,

				including any guarantee extended by any such entity, in an aggregate amount not

				to exceed 33 percent of the private capital of the applicant or science park

				venture capital company.

							(11)Science

				parkThe term science

				park means a group of interrelated companies and institutions, including

				suppliers, service providers, institutions of higher education, start-up

				incubators, and trade associations that cooperate and compete and are located

				in a specific area whose administration promotes real estate development,

				technology transfer, and partnerships between such companies and institutions,

				and does not mean a business or industrial park.

						(12)Science park

				venture capitalThe term

				science park venture capital means equity capital investments in

				high-technology start-up businesses located in science parks to foster economic

				development and technological innovation.

						(13)Science park

				venture capital companyThe

				term science park venture capital company means a company

				that—

							(A)meets the requirements under section

				373;

							(B)has been granted final approval by the

				Administrator under section 374(e); and

							(C)has entered into a participation agreement

				with the Administrator.

							(14)Start-up

				companyThe term

				start-up company means a company that has developed intellectual

				property protection of research and development, but has not reached the stage

				associated with equity or securitized investments typical of venture capital or

				mezzanine financing.

						(15)StateThe term State means each of

				the several States of the United States, the District of Columbia, the

				Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, the

				Commonwealth of the Northern Mariana Islands, and any other commonwealth,

				territory, or possession of the United States.

						2.EstablishmentThere is established a Science Park Venture

				Capital Program, under which the Administrator may—

						(1)enter into participation agreements with

				companies granted final approval under section 374(e);

						(2)guarantee the debentures issued by science

				park venture capital companies under section 375; and

						(3)award grants to science park venture

				capital companies under section 377.

						3.Requirements for

				science park venture capital companies

						(a)OrganizationFor purposes of this part, a science park

				venture capital company—

							(1)shall be an incorporated body, a limited

				liability company, or a limited partnership organized and chartered, or

				otherwise existing under State law solely for the purpose of performing the

				functions and conducting the activities authorized by this part;

							(2)if incorporated, shall have succession for

				a period of not less than 30 years unless earlier dissolved by the shareholders

				of the company;

							(3)if a limited partnership or a limited

				liability company, shall have succession for a period of not less than 10

				years; and

							(4)shall possess the powers reasonably

				necessary to perform the functions and conduct the activities.

							(b)ArticlesThe articles of any science park venture

				capital company—

							(1)shall specify in general terms—

								(A)the purposes for which the company is

				formed;

								(B)the name of the company;

								(C)the area or areas in which the operations

				of the company are to be carried out;

								(D)the place where the principal office of the

				company is to be located; and

								(E)the amount and classes of the shares of

				capital stock of the company;

								(2)may contain any other provisions consistent

				with this part that the science park venture capital company may determine to

				be appropriate to adopt for the regulation of the business of the company and

				the conduct of the affairs of the company; and

							(3)shall be subject to the approval of the

				Administrator.

							(c)Capital

				requirements

							(1)In

				generalExcept as provided in

				paragraph (2), the private capital of each science park venture capital company

				shall be not less than—

								(A)$5,000,000; or

								(B)$10,000,000, with respect to each science

				park venture capital company authorized or seeking authority to issue

				participating securities to be purchased or guaranteed by the Administrator

				under this part.

								(2)ExceptionThe Secretary may, in the discretion of the

				Administrator, and based on a showing of special circumstances and good cause,

				permit the private capital of science park venture capital company described in

				paragraph (1)(B) to be less than $10,000,000, but not less than $5,000,000, if

				the Administrator determines that the action would not create or otherwise

				contribute to an unreasonable risk of default or loss to the Federal

				Government.

							(3)AdequacyIn addition to the requirements under

				paragraph (1), the Administrator shall—

								(A)determine whether the private capital of

				each science park venture capital company is adequate to ensure a reasonable

				prospect that the company will be operated soundly and profitably, and managed

				actively and prudently in accordance with the articles of the company;

								(B)determine that the science park venture

				capital company will be able to comply with the requirements of this part;

				and

								(C)ensure that the science park venture

				capital company is designed primarily to meet equity capital needs of the

				businesses in which the company invests and not to compete with traditional

				financing by commercial lenders of high-technology startup businesses.

								(d)Diversification

				of ownershipThe

				Administrator shall ensure that the management of each science park venture

				capital company licensed after the date of enactment of this part is

				sufficiently diversified from, and unaffiliated with, the ownership of the

				company so as to ensure independence and objectivity in the financial

				management and oversight of the investments and operations of the

				company.

						4.Selection of science

				park venture capital companies

						(a)EligibilityA company is eligible to participate as a

				science park venture capital company in the Program if the company—

							(1)is a newly formed for-profit entity or a

				newly formed for-profit subsidiary of an existing entity;

							(2)has a management team in the science park

				with experience in development financing or relevant venture capital

				financing;

							(3)has a primary objective of economic

				development of the science park and its surrounding geographic area; and

							(4)promotes innovation of science and

				technology in the science park.

							(b)ApplicationAny eligible company that desires to

				participate as a science park venture capital company in the Program shall

				submit an application to the Administrator, which shall include—

							(1)a business plan describing how the company

				intends to make successful venture capital investments in start up companies

				within the science park;

							(2)a description of the qualifications and

				general reputation of the management of the company;

							(3)an estimate of the ratio of cash to in-kind

				contributions of binding commitments to be made to the company under the

				Program;

							(4)a description of the criteria to be used to

				evaluate whether, and to what extent, the company meets the objectives of the

				Program;

							(5)information regarding the management and

				financial strength of any parent firm, affiliated firm, or other firm essential

				to the success of the business plan of the company; and

							(6)such other information as the Administrator

				may require.

							(c)StatusNot later than 90 days after the initial

				receipt by the Administrator of an application under this section, the

				Administrator shall provide to the applicant a written report that describes

				the status of the applicants and any requirements remaining for completion of

				the application.

						(d)Matters

				consideredIn reviewing and

				processing any application under this section, the Administrator—

							(1)shall determine if—

								(A)the applicant meets the requirements under

				subsection (e); and

								(B)the management of the applicant is

				qualified and has the knowledge, experience, and capability necessary to comply

				with this part;

								(2)shall take into consideration—

								(A)the need for and availability of financing

				for high-technology start-up companies in the science park in which the

				applicant is to commence business;

								(B)the general business reputation of the

				owners and management of the applicant; and

								(C)the probability of successful operations of

				the applicant, including adequate profitability and financial soundness;

								(3)shall not take into consideration any

				projected shortage or unavailability of grant funds or leverage; and

							(4)shall emphasize the promotion of regional

				science park venture capital companies to serve multiple research parks in

				order to avoid geographic dilution of management and capital.

							(e)Approval;

				licenseThe Administrator may

				approve an applicant to operate as a science park venture capital company under

				this part and license the applicant as a science park venture capital company,

				if—

							(1)the Administrator determines that the

				application satisfies the requirements under subsection (b);

							(2)the Administrator approves—

								(A)the area in which the science park venture

				capital company is to conduct its operations; and

								(B)the establishment of branch offices or

				agencies (if authorized by the articles); and

								(3)the applicant enters into a participation

				agreement with the Administrator.

							5.Debentures

						(a)GuaranteesThe Administrator may guarantee the timely

				payment of principal and interest, as scheduled, on debentures issued by any

				science park venture capital company.

						(b)Terms and

				conditionsThe Administrator

				may make guarantees under this section on such terms and conditions as the

				Administrator determines to be appropriate, except that the term of any

				debenture guaranteed under this section shall not exceed 15 years.

						(c)Full faith and

				credit of the United StatesThe full faith and credit of the United

				States is pledged to pay all amounts that may be required to be paid under any

				guarantee under this part.

						(d)Maximum

				guaranteeThe Administrator

				may—

							(1)guarantee the debentures issued by a

				science park venture capital company only to the extent that the total face

				amount of outstanding guaranteed debentures of such company does not exceed the

				lesser of—

								(A)300 percent of the private capital of the

				company, or

								(B)$100,000,000; and

								(2)provide for the use of discounted

				debentures.

							6.Issuance and guarantee

				of trust certificates

						(a)IssuanceThe Administrator may issue trust

				certificates representing ownership of all or a part of debentures issued by a

				science park venture capital company and guaranteed by the Administrator under

				this part, if such certificates are based on and backed by a trust or pool

				approved by the Administrator and composed solely of guaranteed

				debentures.

						(b)Guarantee

							(1)In

				generalThe Administrator

				may, under such terms and conditions as it deems appropriate, guarantee the

				timely payment of the principal of and interest on trust certificates issued by

				the Administrator or its agents for purposes of this section.

							(2)LimitationEach guarantee under this subsection shall

				be limited to the extent of principal and interest on the guaranteed debentures

				that compose the trust or pool.

							(3)Prepayment or

				default

								(A)In

				generalIn the event that a

				debenture in a trust or pool is prepaid, or in the event of default of such a

				debenture, the guarantee of timely payment of principal and interest on the

				trust certificates shall be reduced in proportion to the amount of principal

				and interest such prepaid debenture represents in the trust or pool.

								(B)InterestInterest on prepaid or defaulted debentures

				shall accrue and be guaranteed by the Administrator only through the date of

				payment of the guarantee.

								(C)RedemptionAt any time during its term, a trust

				certificate may be called for redemption due to prepayment or default of all

				debentures.

								(c)Full faith and

				creditThe full faith and

				credit of the United States is pledged to pay all amounts that may be required

				to be paid under any guarantee of a trust certificate issued by the

				Administrator or its agents under this section.

						(d)Subrogation and

				ownership rights

							(1)SubrogationIf the Administrator pays a claim under a

				guarantee issued under this section, it shall be subrogated fully to the rights

				satisfied by such payment.

							(2)Ownership

				rightsNo provision of

				Federal, State, or local law shall preclude or limit the exercise by the

				Administrator of its ownership rights in the debentures residing in a trust or

				pool against which 1 or more trust certificates are issued under this

				section.

							(e)Management and

				Administration

							(1)RegistrationThe Administrator may provide for a central

				registration of all trust certificates issued under this section.

							(2)Contracting of

				functions

								(A)In

				generalNotwithstanding any

				other provision of law, the Administrator may contract with an agent or agents

				to carry out on behalf of the Administrator the pooling and the central

				registration functions provided for in this section, including—

									(i)maintenance, on behalf of and under the

				direction of the Administrator, of such commercial bank accounts or investments

				in obligations of the United States as may be necessary to facilitate the

				creation of trusts or pools backed by debentures guaranteed under this part;

				and

									(ii)the issuance of trust certificates to

				facilitate the creation of such trusts or pools.

									(B)Fidelity bond

				or insurance requirementAny

				agent performing functions on behalf of the Administrator under this paragraph

				shall provide a fidelity bond or insurance in such amounts as the Administrator

				determines necessary to fully protect the interests of the United

				States.

								(C)Regulation of

				brokers and dealersThe

				Administrator may regulate brokers and dealers in trust certificates issued

				under this section.

								(D)Electronic

				registrationNothing in this

				subsection may be construed to prohibit the use of a book entry or other

				electronic form of registration for trust certificates issued under this

				section.

								7.Operational assistance

				grants

						(a)In

				general

							(1)Grants

				authorizedThe Administrator

				may award grants to science park venture capital companies and other entities

				to provide operational assistance to high-technology start-up companies

				financed, or expected to be financed, by such companies.

							(2)TermsGrants under this subsection shall be made

				over a period not to exceed 10 years, under such other terms as the

				Administrator may require.

							(3)Grant

				amountEach grant awarded

				under this subsection shall be equal to the lesser of—

								(A)10 percent of the private capital raised by

				the science park venture capital company; or

								(B)$1,000,000.

								(4)Other

				entitiesThe amount of a

				grant made under this subsection to any entity other than a science park

				venture capital company shall be equal to the resources (in cash or in kind)

				raised by the entity in accordance with the requirements applicable to science

				park venture capital companies under this part.

							(b)Supplemental

				grants

							(1)In

				generalThe Administrator may

				award supplemental grants to science park venture capital companies and other

				entities, under such terms as the Administrator may require, to provide

				additional operational assistance to start-up companies financed, or expected

				to be financed, by such companies or entities.

							(2)Matching

				requirementThe Administrator

				may require, as a condition of any supplemental grant made under this

				subsection, that the company or entity receiving the grant provide a matching

				contribution equal to 50 percent of the amount of the supplemental grant from

				non-Federal cash or in-kind resources.

							(c)LimitationNone of the assistance made available under

				this section may be used for any overhead or general and administrative expense

				of a science park venture capital company or other entity.

						8.Reporting

				requirements

						(a)Science park

				venture capital companiesEach science park venture capital company

				shall provide the Administrator with such information as the Administrator may

				require, including information relating to the criteria described in section

				374(b)(4).

						(b)Public

				reports

							(1)In

				generalThe Administrator

				shall prepare and make available to the public an annual report on the Program,

				which shall include detailed information on—

								(A)the number of science park venture capital

				companies licensed by the Administrator during the previous fiscal year;

								(B)the aggregate amount of leverage that

				science park venture capital companies have received from the Federal

				Government during the previous fiscal year;

								(C)the aggregate number of each type of

				leveraged instruments used by science park venture capital companies during the

				previous fiscal year, and how each such number compares to the number in

				previous fiscal years;

								(D)for the previous fiscal year, the number

				of—

									(i)science park venture capital company

				licenses surrendered; and

									(ii)the number of science park venture capital

				companies placed in liquidation;

									(E)the amount and type of leverage each such

				company has received from the Federal Government;

								(F)the amount of losses sustained by the

				Federal Government as a result of operations under this part during the

				previous fiscal year and an estimate of the total losses that the Federal

				Government can reasonably expect to incur as a result of the operations during

				the current fiscal year;

								(G)actions taken by the Administrator to

				maximize recoupment of funds of the Federal Government expended to implement

				and administer the Program during the previous fiscal year and to ensure

				compliance with the requirements of this part, including implementing

				regulations;

								(H)the amount of Federal Government leverage

				that each licensee received in the previous fiscal year and the types of

				leverage instruments used by each licensee;

								(I)for each type of financing instrument, the

				sizes, types of geographic locations, and other characteristics of the small

				business investment companies using the instrument during the previous fiscal

				year, including the extent to which the investment companies have used the

				leverage from each instrument to make loans or equity investments in science

				parks; and

								(J)the actions of the Administrator to carry

				out this part.

								(2)ProhibitionIn compiling the report required under

				paragraph (1), the Administrator may not—

								(A)compile the report in a manner that permits

				identification of any particular type of investment by an individual science

				park venture capital company in which a science park venture capital company

				invests; or

								(B)release any information that is prohibited

				under section 1905 of title 18, United States Code.

								9.Examinations

						(a)In

				generalEach science park

				venture capital company that participates in the Program shall be subject to

				examinations made at the direction of the Administrator, in accordance with

				this section.

						(b)Assistance of

				private sector entitiesAn

				examination under this section may be conducted with the assistance of a

				private sector entity that has the qualifications and expertise necessary to

				conduct such an examination.

						(c)Costs

							(1)In

				generalThe Administrator may

				assess the cost of an examination under this section, including compensation of

				the examiners, against the science park venture capital company

				examined.

							(2)PaymentAny science park venture capital company

				against which the Administrator assesses costs under this subsection shall pay

				the costs assessed.

							(d)Deposit of

				fundsFunds collected under

				this section—

							(1)shall be deposited in the account that

				incurred the costs for carrying out this section;

							(2)shall be made available to the

				Administrator to carry out this section, without further appropriation;

				and

							(3)shall remain available until

				expended.

							10.Bank

				participation

						(a)In

				generalExcept as provided

				under subsection (b), any national bank, any member bank of the Federal Reserve

				System, and, to the extent permitted under applicable State law, any insured

				bank that is not a member of such system, may invest in—

							(1)any science park venture capital company;

				or

							(2)any entity established to invest solely in

				science park venture capital companies.

							(b)LimitationNo bank described in subsection (a) may

				make investments described in that subsection that are greater than 5 percent

				of the capital and surplus of the bank.

						11.Fees

						(a)In

				generalExcept as provided

				under subsection (b), the Administrator may charge such fees as it determines

				to be appropriate with respect to any guarantee or grant issued under this

				part.

						(b)ExceptionThe Administrator shall not collect a fee

				for any guarantee of a trust certificate under this section. Any agent of the

				Administrator may collect a fee, upon the approval of the Administrator, for

				the functions described in section 376(e)(2).

						12.Applicable

				law

						(a)In

				generalThe provisions

				relating to New Market Venture Capital companies under sections 361 through

				section 366 shall apply to science park venture capital companies.

						(b)Purchase of

				guaranteed obligationsSection 318 shall not apply to any

				debenture issued by a science park venture capital company under this

				part.

						13.RegulationsNot later than 12 months after the date of

				enactment of this part, the Administrator shall issue such regulations as it

				determines necessary to carry out this part.

					14.Authorizations of

				appropriations

						(a)In

				generalThere are authorized

				to be appropriated to the Administration for each of the fiscal years 2006

				through 2011, to remain available until expended—

							(1)such sums as may be necessary for the cost,

				as defined in section 502(5) of the Federal Credit Reform Act of 1990, of

				guaranteeing $500,000,000 of debentures under this part; and

							(2)$50,000,000 to make grants under this

				part.

							(b)Funds collected

				for examinationsFunds

				deposited pursuant to section 362(d) may only be used for—

							(1)examinations under section 362; and

							(2)other oversight activities of the

				Program.

							.

		4.Tax incentives for

			 investment in science parks

			(a)Expensing

				(1)In

			 generalSection 179(d) of the

			 Internal Revenue Code of 1986 (relating to definitions and special rules) is

			 amended by adding at the end the following new paragraph:

					

						(11)Application of

				section to property placed in service in science parks

							(A)In

				generalIn the case of any

				section 179 property placed in service in any science park, this section shall

				be applied without regard to paragraphs (1) and (2) of subsection (b).

							(B)Science

				park

								(i)In

				generalThe term

				science park means a group of interrelated companies and

				institutions, including suppliers, service providers, institutions of higher

				education, start-up incubators, and trade associations that cooperate and

				compete and are located in a specific area whose administration promotes real

				estate development, technology transfer, and partnerships between such

				companies and institutions, and does not mean a business or industrial

				park.

								(ii)Business or

				industrial parkThe term

				business or industrial park means primarily a for-profit real

				estate venture of businesses or industries which do not necessarily reinforce

				each other through supply chain or technology transfer

				mechanisms.

								.

				(2)Effective

			 dateThe amendment made by

			 this subsection shall apply with respect to property placed in service after

			 the date of the enactment of this Act.

				(b)Tax credit for

			 research activities

				(1)In

			 generalSection 41(a) of the

			 Internal Revenue Code of 1986 (relating to credit for increasing research

			 activities) is amended by striking and at the end of paragraph

			 (1)(B), by striking the period at the end of paragraph (2) and inserting

			 , and, and by adding at the end the following new

			 paragraph:

					

						(3)20 percent of the qualified research

				expenses paid or incurred by the taxpayer during the taxable year in carrying

				on any trade or business located in a science

				park.

						.

				(2)Science

			 parkSection 41(f) of such

			 Code (relating to special rules) is amended by adding at the end the following

			 new paragraph:

					

						(6)Science

				park

							(A)In

				generalThe term

				science park means a group of interrelated companies and

				institutions, including suppliers, service providers, institutions of higher

				education, start-up incubators, and trade associations that cooperate and

				compete and are located in a specific area whose administration promotes real

				estate development, technology transfer, and partnerships between such

				companies and institutions, and does not mean a business or industrial

				park.

							(B)Business or

				industrial parkThe term

				business or industrial park means primarily a for-profit real

				estate venture of businesses or industries which do not necessarily reinforce

				each other through supply chain or technology transfer

				mechanisms.

							.

				(3)Effective

			 dateThe amendments made by

			 this subsection shall apply to taxable years beginning after the date of the

			 enactment of this Act.

				(c)Private

			 business use of a bond-Financed facility does not include performance of

			 research using Federal Government funding in such facility

				(1)In

			 generalSubparagraph (A) of

			 section 141(b)(6) of the Internal Revenue Code of 1986 (defining private

			 business use) is amended by inserting or use in the performance of

			 research using, in whole or in part, funds of the United States or any agency

			 or instrumentality thereof before shall not be taken into

			 account.

				(2)Effective

			 date

					(A)In

			 generalThe amendment made by

			 this subsection shall apply to any use on or after the date of the enactment of

			 this Act.

					(B)No

			 inferenceNothing in the

			 amendment made by this subsection shall be construed to create any inference

			 with respect to the use of tax-exempt bond financed facilities before the

			 effective date of such amendment.

					

